Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over King et al.  US 2007/0001237 A1).
Regarding independent claim 1: King teaches (e.g., Figs. 1A-1H) a fin field-effect transistor ([0041]) comprising: 
a substrate ([0020]: 190); 
a plurality of channels ([0021], [0052]: multiple ridges 191 that run between source 110 and drain 130 represent a plurality of channels) which are arranged side by side in a first direction ([0021], [0052]: from left to right, horizontal direction) and formed in a predetermined region of the substrate ([0025]-[0027]: 120);
a gate formed ([0022] and [0024]: 150) in a predetermined region of the channels (region 120 of channels);
a source region ([0026]-[0027]: 110) contacting with first sides of the channels in a second direction (from top to bottom, vertical direction) crossing the first direction;
a drain region ([0026]-[0027]: 130) contacting with second sides of the channels in the second direction (from top to bottom, vertical direction) crossing the first direction, the second sides being opposite to the first sides; and
an insulating layer ([0024]-[0025]: 140) formed between the gate and the source/drain regions on an upper portion of the channel, so as to wrap the channel ([0025] and [0030]), 
wherein the source region and the drain region are disposed to face each other with interposing the channels therebetween (the source region 110 and the drain region 130 are disposed to face each, as shown in Fig. 1A),
wherein the channels are spaced apart from each other (Fig. 1B, [0021]: as shown in FIG. 1B. FIG. 1B is a cross-sectional view of transistor 100 through view location A-A; each ridge 191 corresponding to a channel has a width W, and is spaced from adjacent ridges by a spacing SP) with an interval in the first direction,
wherein a width W2 of each of the source/drain regions has a value, and a value between greater than 0 nm and equal to or less than 175nm (Fig. 1A and Fig. 1B show that the width of the channel is comparable or the same in proportion as the minimum gate length, e.g., 35 nm; [0045]: summing up a width W1 of the channel 35 nm + multiplication of a number of the channels (Nx)= 4, with the an interval between channels (Pitch)+ 35 nm this yields 35nm + 4 x 35= 175 nm), and
wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel (the width King corresponds to the measurement in the Y-direction based on Applicant’s drawing top view of Fig.3,, which is in the vertical direction).
King does not expressly teach that a width W2 of each of the source/drain regions has a value, and a value between greater than 0 nm and equal to or less than 100nm.
However, King teaches an overlapping range of 0 nm to 175 nm.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003). MPEP 2144.05.
Regarding claim 2: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends, 
wherein the insulating layer includes one or more insulating materials selected from the group consisting of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                    f
                                    O
                                
                                
                                    2
                                
                            
                        
                     ,                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    , perovskite oxide, and a combination thereof ([0024]: insulating layer 140 includes silicon dioxide,                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    ).
Regarding claim 3: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends, wherein the substrate includes silicon,  germanium, tin, compounds of Group III to Group V, and a hetero- combined material ([0044] and [0047]: silicon). 
Regarding claim 6: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends, 
wherein a metal silicide layer is formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions ([0029] and [0056]).
Regarding claim 7: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends, wherein the field-effect transistor has any one among a multi-gate structure including a double- or  triple-gate FinFET, a GAA (gate-all-around) structure (nanowire, nanosheet), a lateral structure in which channels are arranged in a lateral direction, or a vertical structure in which the channels are arranged in a vertical direction ([0030], [0041] and [0049]: triple gate FinFET, Fig. 1B).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over King et al.  US 2007/0001237 A1) in view of Chen (US 2019/0139956 A1).
Regarding claim 4: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
King does not expressly teach that the substrate is doped with one or more n-type doping materials selected from among P, As, and Sb or one or more p-type doping materials selected from among B, BF2, Al, and Ga. 
Chen teaches (e.g., Figs. 1A-1N) a field effect transistor comprising a substrate ([0012]-[0013]). 
Chen further teaches that the substrate is doped with one or more n-type doping materials selected from among P, As, and Sb or one or more p-type doping materials selected from among B, BF2, Al, and Ga ([0012]-[0013]: the substrate is doped with a  p-type doping materials boron B). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the substrate of King, the n type doping material, as taught by Chen, for the purpose of meeting design parameters (Chen: [0013]).
Doping a substrate p-type or n-type is well-known in the art of semiconductor.
Therefore, it would have been obvious because all the claimed elements (substrate, doping material, and doped substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing date.
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 5: King teaches the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends.
King does not expressly teach that the gate is a polysilicon gate or a replacement metal gate.
Chen teaches (e.g., Figs. 1A-1N) a field effect transistor comprising a gate ([0040]-[0041]: 226b). 
Chen further teaches that the gate is a replacement metal gate ([0040]-[0041]: 226b).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the gate of King, the replacement metal gate, as taught by Chen, for the benefit of tuning the gate work-function and control the threshold voltage of the transistor, and thus reduce device power consumption by optimizing the device electrical characteristics.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1).
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 
a substrate ([0030]: substrate 10 is either bulk or semiconductor-on-insulator SOI, [0031]); 
a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 
a gate ([0003] and [0033]-[0034], the dummy gate is not intended for use) formed in a predetermined region of the channel; 
source/drain regions ([0040]: 50) formed at both sides of the channel along side surfaces of the channel on the substrate (inherent layout of source/drain and channel of the transistor, source/drain regions are formed at both sides of the channel along side surfaces of the channel on the substrate); and
an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel).
Cheng does not expressly teach that a width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel.
a plurality of channels which are arranged side by side in a first direction
a source region contacting with first sides of the channels in a second direction crossing the first direction;
a drain region contacting with second sides of the channels in the second direction crossing the first direction, the second sides being opposite to the first sides
the channels are spaced apart from each other with an interval in the first direction,
Sell teaches (e.g., Figs. 1A-1C) a transistor comprising source/drain regions ([0033]: 110) and a channel ([0033]: 108),
Sell further teaches teach that a width W2 of each of the source/drain regions ([0033]: 110) has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm ([0033]: source/drain regions 110 have a width W2 with a value of 12 to 34 nanometers; see the width (W1) of the channel region 108 is approximately 2-4 nanometers less than the width (W2) of the portion of the source and drain regions 110 from [0033]: further channel number is 1 and the value of 12 to 34 nanometers for the width of the source/drain regions 110 is below 100nm with no interval between channels), and 
wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel ([0033]: the measurement of the widths are measured in the width direction as specified, and thus this meet the requirement of Y-axis direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select the width in the device of Cheng, such that the width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel, as taught by Sell because the disclosed width measurement are art recognized as suitable measurements of source drain regions width and channel width.
Art Recognized Suitability for an Intended Purpose establishes at least a prima facie case of obviousness see MPEP 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature  but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent  for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. 
Moreover, it would have been obvious because all the claimed elements (channel, source drain regions and transistor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
King teaches (e.g., Figs. 1A-1H) a fin field-effect transistor ([0041]) comprising: 
a plurality of channels ([0021], [0052]: multiple ridges 191 that run between source 110 and drain 130 represent a plurality of channels) which are arranged side by side in a first direction ([0021], [0052]: from left to right, horizontal direction) and formed in a predetermined region of the substrate ([0025]-[0027]: 120);
a source region ([0026]-[0027]: 110) contacting with first sides of the channels in a second direction (from top to bottom, vertical direction) crossing the first direction;
a drain region ([0026]-[0027]: 130) contacting with second sides of the channels in the second direction (from top to bottom, vertical direction) crossing the first direction, the second sides being opposite to the first sides
wherein the channels are spaced apart from each other (Fig. 1B, [0021]: as shown in FIG. 1B. FIG. 1B is a cross-sectional view of transistor 100 through view location A-A; each ridge 191 corresponding to a channel has a width W, and is spaced from adjacent ridges by a spacing SP) with an interval in the first direction

Alternatively, in the case the dummy gate does not satisfy the limitation of gate, claim 1 is further rejected including a replacement gate process as taught by Wu et al. US 20150162445 A1
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1), Wu et al. (US 2015/0162445 A1) and King et al.  US 2007/0001237 A1). .
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 
a substrate ([0030]: substrate 10 is either bulk or semiconductor-on-insulator SOI, [0031]); 
a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 
a gate ([0003] and [0033]-[0034], the dummy gate is ) formed in a predetermined region of the channel; 
source/drain regions ([0040]: 50) formed at both sides of the channel along side surfaces of the channel on the substrate (inherent layout of source/drain and channel of the transistor, source/drain regions are formed at both sides of the channel along side surfaces of the channel on the substrate); and
an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the insulating layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel), 
wherein a maximum width ratio (W1/W2) of a width W2 of each of the source/drain regions to a width W1 of the channel is 1 based on a width direction (Y-axis direction, width) of the channel.
Cheng does not expressly teach that a width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel.
Sell teaches (e.g., Figs. 1A-1C) a transistor comprising source/drain regions ([0033]: 110) and a channel ([0033]: 108),
Sell further teaches teach that a width W2 of each of the source/drain regions ([0033]: 110) has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm ([0033]: source/drain regions 110 have a width W2 with a value of 12 to 34 nanometers; see the width (W1) of the channel region 108 is approximately 2-4 nanometers less than the width (W2) of the portion of the source and drain regions 110 from [0033]: further channel number is 1 and the value of 12 to 34 nanometers for the width of the source/drain regions 110 is below 100nm with no interval between channels), and 
wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel ([0033]: the measurement of the widths are measured in the width direction as specified, and thus this meet the requirement of Y-axis direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select the width in the device of Cheng, such that the width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel
Although, Cheng as modified by Sell does not expressly teach a gate, Wu does disclose a gate, as shown below:
Wu teaches (e.g., Figs. 3-4b, [0048]: FIG. 4a illustrates a cross sectional image 400a of a finfet device formed according to method 300) a fin field-effect transistor comprising a dummy gate ([0041]-[0042]), 
Wu further teaches a gate ([0048]-[0049]: 212c).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the gate region of Cheng as modified by Sell, the gate as taught by Wu, for the benefit of effectively operating the transistor and better controlling the turn on voltage by tuning the work function of the metal gate for the desired threshold voltage for the specific electrical characteristic of the transistor.
Cheng does not expressly teach 
a plurality of channels which are arranged side by side in a first direction
a source region contacting with first sides of the channels in a second direction crossing the first direction;
a drain region contacting with second sides of the channels in the second direction crossing the first direction, the second sides being opposite to the first sides
the channels are spaced apart from each other with an interval in the first direction,
King teaches (e.g., Figs. 1A-1H) a fin field-effect transistor ([0041]) comprising: 
a plurality of channels ([0021], [0052]: multiple ridges 191 that run between source 110 and drain 130 represent a plurality of channels) which are arranged side by side in a first direction ([0021], [0052]: from left to right, horizontal direction) and formed in a predetermined region of the substrate ([0025]-[0027]: 120);
a source region ([0026]-[0027]: 110) contacting with first sides of the channels in a second direction (from top to bottom, vertical direction) crossing the first direction;
a drain region ([0026]-[0027]: 130) contacting with second sides of the channels in the second direction (from top to bottom, vertical direction) crossing the first direction, the second sides being opposite to the first sides
wherein the channels are spaced apart from each other (Fig. 1B, [0021]: as shown in FIG. 1B. FIG. 1B is a cross-sectional view of transistor 100 through view location A-A; each ridge 191 corresponding to a channel has a width W, and is spaced from adjacent ridges by a spacing SP) with an interval in the first direction.
Regarding claim 2: Cheng, Sell and Wu and King teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the insulating layer includes one or more insulating materials selected from the group consisting of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                    f
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    , perovskite oxide, and a combination thereof (Cheng: [0035]: silicon nitride,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    ).
Regarding claim 3: Cheng, Sell, Wu and King teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate includes silicon, germanium, tin, compounds of Group III to Group V, and a hetero-combined material (Cheng: [0031]: silicon).
Regarding claim 4: Cheng, Sell, Wu and King teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate is doped with one or more n-type doping materials selected from among P, As, and Sb or one or more p-type doping materials selected from among B, BF2, Al, and Ga (Cheng: [0040]: substrate is doped with p-type dopant e.g., boron, (B)). 
Regarding claim 5: Cheng, Sell, Wu and King teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
Cheng as modified by Wu teaches that the gate is a polysilicon gate or a replacement metal gate (Wu: [0048]-[0049]: the gate 212c is replacement metal gate; step 302 through steps 310, see [0041] and [0045]). 
Regarding claim 7: Cheng, Sell, Wu and King teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the field-effect transistor has any one among a multi-gate structure including a double- or triple-gate FinFET, a GAA (gate-all-around) structure (nanowire, nanosheet), a lateral structure in which channels are arranged in a lateral direction, or a vertical structure in which the channels are arranged in a vertical direction (Wu: Fig. 7B, multi-gate structure 212 of FinFET, inherent structure of FinFET is double or triple gate).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1), Wu et al. (US 2015/0162445 A1) and King et al.  US 2007/0001237 A1).as applied above and further in view of Wang et al. (US 2015/0044842 A1).
Regarding claim 6: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends.
Cheng as modified by Sell and Wu does not expressly teach that a metal silicide layer is formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions.
Wang teaches (e.g., Figs.1-9) a fin field-effect transistor comprising source/drain regions ([0020]: 42), 
Cheng further teaches a metal silicide layer ([0021]: 44) is formed on upper portions of the source/drain regions ([0020]: 42) so as to wrap the upper portions of the source/drain regions ([0020]-[0023]: the metal silicide layer 44 wraps the upper portions of the source/drain regions 42).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the source drain region of Cheng as modified by Sell and Wu, the metal silicide layer formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions, as taught by Wang, for the benefit of reducing the contact resistance of the source/drain contact to the source/drain area, and thus improve device operation speed and power consumption.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 filed on 03/28/2022 have been considered but are moot because the new ground of rejection does not rely solely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly introduced limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826